Citation Nr: 0611097	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  02-13 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chronic fatigue, to include as due to 
undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by hair loss, to include as due to undiagnosed 
illness.

3.  Entitlement to service connection for a disability 
manifested by night sweats, to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for chronic bronchitis.

8.  Entitlement to service connection for a disability of the 
vein of the left leg.

9.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.

10.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

11.  Entitlement to a compensable evaluation for a disability 
manifested by abnormal menstrual problems.

12.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from October 1988 to 
February 1989 and from December 1990 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating decision dated in March 1994, the RO denied the 
veteran's claims for service connection for disabilities 
manifested by fatigue, hair loss, night sweats and headaches.  

By rating action dated in July 2002, the RO denied the 
veteran's claims for service connection for a right knee 
disability, migraine headaches, bronchitis, a disability of 
the vein of the left leg, increased ratings for left knee and 
low back disabilities, and for a disability manifested by 
abnormal menstrual problems, as well as her claim for special 
monthly compensation based on the need for aid and attendance 
or by reason of being housebound.  As will be discussed in 
the Remand portion of this decision, a statement of the case 
has not been issued in response to the notice of 
disagreement.  

This case was before the Board in February 2005, at which 
time it was remanded for additional development of the 
record.  

A statement of the case addressing the veteran's claim for a 
total rating based on individual unemployability due to 
service-connected disability was issued in February 2004.  
Since a substantive appeal has not been received, this 
decision is limited to the issues set forth on the cover 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In the February 2005 remand, the Board directed the RO to 
provide the veteran an examination that met the criteria for 
Persian Gulf examinations contained in the April 28, 1998 
Under Secretary for Health's Information Letter (IL 10-98-
010).  The examiner was also instructed to provide an opinion 
specifying whether the veteran had hair loss, fatigue, night 
sweats or headaches due to a diagnosed illness or an 
undiagnosed illness.  He was to provide supporting evidence 
for any diagnosis.  Although an examination was conducted in 
June 2005, it appears that it was not adequate.  While it was 
reported that the veteran had alopecia and migraine 
headaches, other than mentioning that she reported chronic 
fatigue syndrome and night sweats, the examination report 
fails to establish whether the veteran had any such 
disability.  Moreover, the examiner did not state whether 
alopecia or the headaches were due to a diagnosed illness or 
an undiagnosed one.  The Board is obligated by law to ensure 
that the RO complies with its directives, as well as those of 
the United States Court of Appeals for Veterans Claims 
(Court).  The Court has stated that compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the remaining issues in this case, the Board 
notes that they were denied by the RO in a July 2002 rating 
action.  Although the veteran filed a timely notice of 
disagreement, the RO failed to issue a statement of the case 
addressing these claims.  Where a statement of the case has 
not been provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board observes that in its February 2005 remand, the Board 
directed the RO to issue a statement of the case; however, 
this was not done.  See Stegall, 11 Vet. App. 268.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

This law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which 
evidence, if any, the appellant is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006). which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claims for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the Court in Dingess.

2.  The veteran should then be afforded a 
VA examination to determine the nature 
and etiology of any current hair loss, 
chronic fatigue, night sweats and 
headaches.  All necessary tests should be 
performed.  The examiner is requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
veteran has a disability manifested by 
hair loss, chronic fatigue, night sweats 
and headaches and, if so, if it is 
related to service, to include the 
veteran's service in the Persian Gulf.  
The examiner should also state whether 
the veteran's symptoms are attributable 
to a "known" clinical diagnosis.  A 
rationale for any opinion provided should 
be set forth.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.

3.  The RO should issue a Statement of 
the Case reflecting its July 2002 
adjudication of the issues of entitlement 
to service connection for a right knee 
disability, migraine headaches, 
bronchitis and a disability of the vein 
of the left leg; an increased rating for 
a left knee disability, lumbosacral 
strain and a disability manifested by 
abnormal menstrual problems; and special 
monthly compensation based on the need 
for aid and attendance or by reason of 
being housebound.  The appellant should 
be afforded the appropriate period of 
time to respond.  If the veteran submits 
a timely substantive appeal addressing 
any of these issues, this matter should 
be included as part of the veteran's 
appeal.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the  claims may be 
granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

